Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/22 has been entered.

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  In claims 1 and 16, “continuous variable transmission fluid” should be “continuously variable transmission fluid”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-4, 7-8, 10, 12, 14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16, and their dependent claims recite a “gear oil for industrial machinery”. It is unclear how one of ordinary skill in the art would determine whether a given gear oil was “for industrial machinery”, and whether any compositional limitation is implied.
Claims 17-18 recite “the non-additized lubricating oil”. There is no antecedent basis in clams 1 or 16 for “non-additized lubricating oil”, and it is unclear whether the term is meant to refer to a lubricating oil containing no additives, or a lubricating oil which may contain other additives, but does not contain the claimed lubricant additive. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. As discussed above, “non-additized lubricating oil” is indefinite. If applicant intends for “non-additized lubricating oil” to refer to the automatic transmission fluid, continuously variable transmission fluid, diesel engine oil, suspension oil, or gear oil for industrial machinery of amended claims 1 and 16, claims 17 and 18 do not further limit claims 1 and 16, since claims 1 and 16 already require a smaller wear scar compared to these lubricating oil when the claimed lubricant additive is not added. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 


Claim Rejections - 35 USC § 103
Claims 1-2, 10, 12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. PG Pub. No. 2005/0124504) in view of Muir (U.S. Pat. No, 6,107,259), Yaguchi (U.S. PG Pub. No. 2010/0075875), Teshima (U.S. PG Pub. No. 2013/0023705), and Delbridge (U.S. PG Pub. No. 2016/0024420).
In paragraph 12 Zhang discloses a lubricant additive concentrate for engine oil or motor oil lubricants. In paragraph 13 Zhang discloses that the composition can comprise a polyolester and a polyalphaolefin, as recited in claim 1. In paragraph 13 Zhang discloses that the concentrate further comprises a dispersant inhibitor containing zinc dithiophosphate, as recited in claim 1, and in paragraphs 98-100 and 104 discloses that the concentrate can further comprise succinimide dispersants, calcium sulfonate, and phenolic antioxidants, also as recited in claim 1. In paragraph 106 Zhang discloses that the concentrate further comprises a corrosion inhibitor, and in paragraph 141 discloses “thiediapoles”, as a corrosion inhibitor, which, considering the context, is clearly a typographical error of “thiadiazoles”, as recited in claim 1. 
In paragraph 100 Zhang discloses that the succinimide can be polyisobutenyl (PIB) succinimide, as recited in claim 10. 
The differences between Zhang and the currently presented claims are:
i) Zhang does not specifically disclose the inclusion of calcium sulfonate containing calcium carbonate formed in the calcite crystal structure.
ii) Zhang does not disclose polyalphaolefin, polyolester, calcium sulfonate, succinimide, or zinc dithiophosphate concentrations meeting the limitations of claims 1-2.
iii) Zhang and Muir do not disclose the calcium content of the calcium sulfonate.
iv) Zhang discloses an engine oil composition comprising a polyalphaolefin, but does not specifically disclose metallocene-catalyzed polyalphaolefins.
v) Zhang, Muir, and Yaguchi do not disclose the specific thiadiazole of claim 12, or a suitable concentration for the thiadiazole.
vi) Zhang does not disclose the specific method of preparing the lubricant additive composition recited in claim 16. 
With respect to i), in column 3 lines 16-46 Muir discloses an engine oil comprising a calcium sulfonate containing a calcite core, meeting the limitations of the calcium sulfonate of claim 1. It would have been obvious to one of ordinary skill in the art to use the calcite-containing calcium sulfonate of Muir as the calcium sulfonate in the composition of Zhang, since Muir discloses in columns 10-11 that such calcium sulfonates impart superior anti-wear, lubricity, and load carrying properties to engine oil compositions.
With respect to ii), Zhang discloses in the reference’s claims 3-5 that the composition can comprise both the ester and polyalphaolefin in amounts of 10 to 95% by volume, leading to amounts by weight overlapping or encompassing the ranges recited in amended claim 1 as well as claim 2. In column 5 lines 31-34 Muir discloses that the calcite-containing calcium sulfonate is typically present in an amount of 0.1 to 10% by weight in terms of the overall composition. Since the concentrate of Zhang will comprise calcium sulfonate in amounts equal to or greater than the amount in the overall composition, the calcium sulfonate concentration in the concentrate, when supplied in order to give a concentration within the range of Muir, will overlap the range recited in claims 1-2. Similarly, Muir discloses in the table in paragraph 5 that motor oils typically comprise 5 to 10% by weight of ashless dispersant, which encompasses the succinimide of Zhang, 0.1 to 2.5% by weight of antioxidant, and 1.3% by weight of zinc dithiophosphate, all leading to concentration ranges in an additive composition overlapping the ranges recited in amended claim 1. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
With respect to iii), in paragraph 13 Yaguchi discloses an engine oil composition comprising a metallic detergent, and in paragraphs 87-91 discloses that the metallic detergent can be a sulfonate detergent, particularly preferably calcium sulfonate. In paragraph 91 Yaguchi discloses that the metal content of the sulfonate detergent preferably ranges from 2 to 16% by weight, encompassing the range recited in amended claim 1. In paragraph 92 Yaguchi discloses that the sulfonate detergent preferably has a TBN of 200 to 400, within the range disclosed in column 5 lines 20-21 and claim 3 of Muir. 
It would have been obvious to one of ordinary skill in the art to prepare the calcite-type calcium sulfonate detergent of Zhang and Muir to have the calcium content disclosed by Yaguchi, since Yaguchi discloses that it is a preferred metal content for a sulfonate detergent useful in an engine oil, further noting that the TBN of a metal detergent is proportional to the metal content, and the TBN range disclosed by Yaguchi falls within the scope of the TBN range disclosed by Muir.
With respect to iv), in paragraph 10 Teshima discloses an engine oil comprising a polyalphaolefin base oil. In paragraph 13 Teshima discloses that polyalphaolefins prepared using a metallocene catalyst, as recited in amended claim 1, are particularly preferable in terms of low vaporizability, caulking resistance, and fuel-saving performance. Metallocene-catalyzed polyalphaolefins have three-dimensional structures, also as recited in amended claim 1. 
It would have been obvious to one of ordinary skill in the art to use the metallocene-catalyzed polyalphaolefin of Teshima as the polyalphaolefin in the composition of Zhang in order to achieve the improved properties disclosed by Teshima.
With respect to v), in paragraph 2 Delbridge discloses a lubricating composition and a method of lubricating an engine with the composition. In paragraph 76 Delbridge discloses that the composition comprises a corrosion inhibitor, and in paragraphs 77-79 discloses that the corrosion inhibitor can be various dimercapto-substituted thiadiazoles recited in claim 12. In paragraph 76 Delbridge discloses that the corrosion inhibitor is present in the lubricating composition in an amount of 0.01 to 5% by weight, leading to concentrations in the additive concentration of Zhang and Muir overlapping or encompassing the range recited in amended claim 1.
It would have been obvious to one of ordinary skill in the art to include the dimercapto-substituted thiadiazoles of Delbridge in the lubricant additive composition of Zhang, Muir, Teshima, and Yaguchi, in an amount sufficient to provide an amount of corrosion inhibitor to the overall lubricating composition in the range taught by Delbridge, since Delbridge teaches that the dimercapto-substituted thiadiazoles in those concentrations are useful as corrosion inhibitors in engine lubricants. 
With respect to v), case law holds that the selection of any order of mixing ingredients is prima facie obvious.  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). Additionally, differences in temperature generally will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It therefore would have been obvious to one of ordinary skill in the art to mix the components of Zhang, Muir, Yaguchi, Teshima, and Delbridge in the order recited in claim 16, and to heat the polyolester/polyalphaolefin mixture to the temperature recited in claim 16.
Since the composition and method of Zhang in view of Muir, Yaguchi, Teshima, and Delbridge meets the compositional and method limitations of the claims, it is considered to have the antiwear properties recited in amended claim 1 and newly added claims 17-20.
In light of the above, claims 1-2, 10, 12, and 16-20 are rendered obvious by Zhang in view of Muir, Yaguchi, Teshima, and Delbridge. 

Claims 3-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Muir, Yaguchi, Teshima, and Delbridge as applied to claims 1-2, 10, 12, and 16 above, and further in view of Tanaka (U.S. Pat. No. 6,268,316).
The discussion of Zhang, Muir, and Yaguchi in paragraph 3 above is incorporated here by reference. Zhang, Muir, and Yaguchi disclose an engine oil composition meeting the limitations of claim 1 and comprising a polyolester base oil, but do not disclose the specific polyol esters of claims 3-4. Zhang, Muir, and Yaguchi also disclose that the composition can comprise a phenolic antioxidant, but do not disclose specific suitable phenolic antioxidants.
In column 2 lines 12-29 Tanaka discloses an engine oil composition comprising a lubricating basestock. In column 14 lines 56-58 Tanaka discloses that the basestock can be a synthetic oil, in column 15 lines 41-45 discloses that the synthetic oil can be polyolesters, and in column 15 lines 53-61 discloses that the polyolesters can be esters of various saturated fatty acids meeting the limitations of claim 3 with polyols, including esters of decanoic (capric), octanoic (caprylic) acid with polyols which can be trimethylolpropane, meeting the limitations of claim 4. In column 11 lines 34 and 38-39 Tanaka discloses that the composition can comprise 2,6-di-tert-butyl-4-methylphenol as a phenolic antioxidant, meeting the limitations of claim 14.
It would have been obvious to one of ordinary skill in the art to use the specific polyolesters of Tanaka as the polyolester base oil in the engine oil composition of Zhang, Muir, and Yaguchi, and to include the 2,6-di-tert-butyl-4-methylphenol of Tanaka as the phenolic antioxidant of Zhang, Muir, and Yaguchi, since Tanaka teaches that they are suitable polyolester base oils and phenolic antioxidants for use in engine oil compositions. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Muir, Yaguchi, Teshima, and Delbridge as applied to claims 1-2, 10, 12, and 16 above, and further in view of Everett (U.S. Pat. No. 4,960,528).
The discussion of Zhang, Muir, and Yaguchi in paragraph 3 above is incorporated here by reference. Zhang, Muir, and Yaguchi disclose an engine oil composition meeting the limitations of claim 1 and comprising a zinc dithiophosphate, but do not disclose specific suitable zinc dithiophosphates meeting the limitations of claims 7-8.
In column 1 lines 46-57 Everett discloses a motor oil formulated for use in an engine crankcase and comprising a zinc dihydrocarbyl dithiophosphate. In column 3 line 68 Everett discloses that zinc di(2-ethylhexyl)dithiophosphate, meeting the limitations of the zinc dithiophosphates of claims 7-8, is a suitable zinc dihydrocarbyl dithiophosphate.
It would have been obvious to one of ordinary skill in the art to use the zinc di(2-ethylhexyl)dithiophosphate of Everett as the zinc dithiophosphate in the composition of Zhang, Muir, and Yaguchi, since Everett discloses in column 3 lines 63-68 that zinc dithiophosphates having 2-ethylhexyl groups are among the most preferred zinc dithiophosphates for use in the engine oil compositions.

Response to Arguments
Applicant's arguments filed 10/12/22 have been fully considered but they are not persuasive. Applicant argues that the amendments to the independent claims specifying that the wear scar diameter of a lubricating oil containing 10% of the additive is less than the wear scar diameter of a lubricating oil not containing the additive sufficiently limits the claim such that the data supplied by applicant demonstrates unexpected results commensurate in scope with the claims. However, this is only the case if the results are in fact unexpected, and if the claimed properties cannot be achieved by compositions outside the scope of the claim. In this case, the claimed additive composition comprises components such as zinc dithiophosphate and thiadiazole extreme pressure agents, which are known in the art to impart anti-wear performance. Applicant argues that the concentration of calcium sulfonate is the critical feature of the claims, but the claims recite a wear scar diameter relative to a composition not containing the claimed lubricant additive, rather than a composition comprising all the components of the claimed lubricant additive except for calcium sulfonate within the claimed concentration range. It is noted that a comparison of Table A in the declarations filed 7/29/21 and Table 18 in the declaration filed 7/29/21 indicates that a lubricant additive comprising calcium sulfonate (component G) in an amount outside the claimed range reduced the wear scar diameter for the continuously variable transmission fluid. Additionally, while applicant states in their remarks that the calcium content of the calcium sulfonate is the same in each example, applicant still has not specified the calcium content, and it is not clear that the critical concentration range of calcium sulfonate would remain the same regardless of the calcium content. 
Even if the data supplied by applicant were sufficient to demonstrate unexpected results when the claimed lubricant additive composition is added to the “commercially available” lubricant oils used in the examples, this could not necessarily be generalized to any fluid capable of use as an automatic transmission fluid, continuously variable transmission fluid, diesel engine oil, suspension oil, or gear oil for industrial machinery, noting that the specification does not provide compositional definitions for any of these types of oils, and the claim is therefore considered to cover any fluid capable of performing any of the intended uses. The actual compositions of the automatic transmission fluid, continuously variable transmission fluid, diesel engine oil, suspension oil, and gear oil for industrial machinery in the comparative examples are not specified, but one of ordinary skill in the art would understand that these oils would already comprise additives, and the unexpectedness of the reduction in wear scar diameter would also depend on the additives already in the oil prior to addition of the lubricant additive. Applicant has supplied safety data sheets for the comparative oils used in the examples, but none of these provide substantial detail on the compositions of the oils.
New claims 19-20 further recite a wear scar of no more than 0.36 mm, but again it is unclear whether this is indicative of unexpectedly superior results for all compositions capable of acting as gear oils for industrial machinery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771